Title: To George Washington from James Anderson (of Scotland), 15 August 1793
From: Anderson, James
To: Washington, George



Sir
Bee office Edinr. 15h Augt 1793

I received, a few weeks ago the letter of the 25 April which you did me the honour to write to me. Lord Buchan, at the same time favoured me with a sight of what you had written to him. I can make no other return but the most sincere thanks for these unmerited marks of your obliging attention—I shall at least make it my study so to act as not to make you ashamed of this kindness.

Tho’ it must be expected that in our attempts to obtain useful productions from one country with a view to benefit another we will often find that articles sent to us as valuable turn out to be of little use, we ought not from thence to slacken our endeavours; for, if out of a hundred trials one shall prove successful, much good will be done. No man can estimate the benefits that Britain has derived from the introduction of the culture of Broad Clover—Turnips, and potatoes into this island; and the benefits that America has derived from the culture of Rice is notorious—To obtain one other such article would be a sufficient recompence for thousands of abortive trials. From these considerations I continue to collect from all quarters, to the utmost of my power, to distribute to others. I have obtained many parcels of seeds from Botany Bay—but these not coming recommended by any notices of their utility, I distribute only to those who are curious about more and new plants—I use the freedom to send along with this a few specimens of seeds of plants I have lately received which are recommended for their utility, some of which may, perhaps at some future period prove useful to America.
1st Polygonum tataricum—Tartarian Buckwheat—was recommended to me as a perennial plant of great value as a food for cattle—I sowed the seeds about the end of june—and it is evidently an annual plant—as it has been already in flower for at least a fortnight—It grows vigurously, and has much the habit and appearance of the common buck wheat—The grain is more weighty.
 2d Asclepias Syriaca. a plant that affords a cottony down of the softness of silk. some notices of which are to be found in the Bee Vol. 13 p.  I sowed the seeds, which proved prolific. It is a perennial—has a sickly appearance—Concerning this plant I am promised farther information.
3d Turnips. These seeds were sent by Warren Hastings Esqr., who, whatever may have been his conduct in his public station, is, in his private capacity an amiable man, and a sincere promoter of science and useful arts—These seeds are said to have come from Thibet—But whether they possess any valuable peculiarities, or what these are, I cannot pretend to say The seeds were received only about two weeks ago—I sowed some of them which have sprung up—and will serve to propogate the species for farther trials.

N.B. The qualities of the Ruta baga, or Swedish turnips have been now tolerably well ascertained here—On dry ground, they are small and trifling, but upon damp stiff land where no other turnips would grow they swell to a very large size—Their qualities for the table are excellent—if enough boiled—otherwise they taste bitter.
4th Sesamum Orientale These seeds came from the neighbourhood of Astracan—and require a warmer climate than ours to ripen—It is there cultivated for the sake of the oil it affords—one third of the weight of seed can be obtained from it—This oil is of a pleasant bland taste as olive oil, and is not apt to turn rancid even in the hottest climate, tho’ it is there carried in skins exposed to the sun. In warm countries—where cows cannot be easily kept, or butter obtained in quantities—a fine kind of eating oil becomes a necessary of life—And as olives do not come into full bearing for many years—to young settlers, an annual plant which affords the same article in abundance and of a superior quality promises to be a great acquisition. Probably in the Carolina’s or Georgia this plant may prove of use—I am assured the seeds are perfectly fresh—but I have not tried them.
I use the freedom also to send a very small specimen of a curious artificial preparation of hemp which comes from silesia in Germany—It is at least a matter of curiosity, as it shews how far the ingenuity of man will go when stimulated with the hope of gain—It had a lustre like silk when I got it—but has been so much handled as to have lost much of its beauty—If it can be afforded at a moderate price it will be a valuable discovery—A gentleman of fortune in England to whom I sent a small specimen—has authorised me to write to Silesia which I have done, to see if the inventor will sell the secret—which if he does he means to publish—It must be a long time before manufactures which owe most of their value to labour, can be introduced with profit into America.
I send along with this parcel a copy as compleat as I can make it, of the correspondence in India of my worthy friend Dr Anderson at Madras—If any thing that is mentioned there promises to be useful in any of the American provinces I can easily order them from thence. Sir William Jones of Calcutta, whose influence in India at present is well known, is so good likewise as to interest the principal persons in that extensive district to communicate information to me concerning any thing that promises to be useful in Europe—so that, by his means, if you or any person in America wish for any article or communication from Bengal, or its dependancies, I think I can promise to obtain it—But long is it before returns from thence can be obtained—Dr Pallas too—who is now on an expedition into the southern parts of the Russian dominions is anxious to promote the dissemination of useful knowledge. And as I am authorised to correspond with him, by post without expence of postage, any information that may be wanted from thence can be obtained by the quickest conveyance In the 16th volume of the Bee now printing will be found a very valuable dissertation on the different varieties of sheep he found in the Great Tartary. and other parts of the Russian dominions he had visited, accompanied with plates done from drawings furnished by him—This dissertation gives a more perfect view of the natural history of this useful animal than I have met with in any other publication.
It is not to be supposed that you yourself can find leisure among the multiplied avocations that claim your attention, to advert to matters of this sort—But there are many men of liberal dispositions in America, who are not engaged in public affairs who might perhaps take pleasure in forwarding such pursuits To such men an opening of this sort might prove acceptable were it known.
Your sentiments respecting the conduct of America in regard to the unfortunate disturbances in Europe at present, as expressed in your letter to Lord Buchan, must command the approbation of every worthy mind. It is one of those evils to which our imperfect state in this world subjects us, that no good can be got without alloy—It is so difficult to draw the line between liberty and licentiousness—that the one can scarcely be obtained without some share of the other—The present state of France is most deplorable—and that of the other countries in Europe is not enviable—Happy is it for America that she is not embroiled in this general calamity—I flatter myself that the two inclosed papers give a fairer and more candid state of affairs in Britain at present than you can have access to find in any other publication—I hope to have your forgivenness for sending them thus—I believe ninty nine persons out of a hundred here think exactly as is there represented—I never before knew the public judge so wisely respecting a war.

In compliance with the obliging hint contained in your letters—I have at this time endeavoured to find an agent in Philadelphia to circulate the Bee But whether I shall be able to get it effected, is to me doubtful—for booksellers in general are a set of men with whom I have found greater difficulties in business than any others—I should have been wanting in duty to myself And in respect to your much honoured opinions, had I not done what lies in my power to establish a correspondence with america—which is the country of all others, where I expect to find men acting with energy as rational creatures.
I hope you will pardon the length of this letter—and that you will not con[c]eive that I have the inconsiderable presumption to expect that an answer to me is necessary—Should any thing occur in which my humble interposition can be of use in forwarding your wishes, I shall think myself highly honoured by your commands—And as long as I have reason to believe that it does not prove troublesome, I shall continue to send from time to time such little articles as fall in my way that I think may lend in any respect to the pleasure or emolument of the people in America. I have the honour to be—with the most sincere respect Sir your excellencys Much obliged, and Most obedient H⟨be⟩ Servt

Jas: Anderson

forgive the smallness of the specimens—this arises from necessity.
